Citation Nr: 0828467	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation for bilateral hearing 
loss in excess of 0 percent from November 8, 2006, to 
December 10, 2007, and in excess of 10 percent from December 
11, 2007, forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1963 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation, effective from 
November 8, 2006.  In December 2007, the RO granted a 10 
percent evaluation for the veteran's bilateral hearing loss, 
effective from December 11, 2007.  


FINDING OF FACT

In May 2008, before the Board promulgated a decision, the 
veteran submitted to the Board a signed, written request to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to a higher 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2008, the veteran provided written notice to the Board 
that he wishes to withdraw his appeal concerning entitlement 
to a higher evaluation for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The May 2008 request to withdraw the veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. 
§ 20.204(a), (b)(3).  It is in writing and is signed by the 
veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain 
no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
evaluation for bilateral hearing loss in excess of 0 percent 
from November 8, 2006, to December 10, 2007, and in excess of 
10 percent from December 11, 2007, forward is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


